internal_revenue_service departmerit of the treasury _ indéx number washington dc person to contact telephone number rafer reply to cc dom fi p plr-106674-98 ate aug legend tax_year a tax_year b tax_year tax_year d taxpayer ae in response to this letter is a request filed on behalf of taxpayer concerning an extension of time to comply with certain requirements imposed by rev taxpayers waiving the exemption provided by sec_1_475_c_-1 and - sec_475 c of the internal_revenue_code of the income_tax regulations from the application of 1997_39_irb_4 rul on sec_475 of the code imposes a mark-to-market accounting sec_1_475_c_-1 of the method on dealers in securities regulations excludes from the definition of dealer_in_securities those taxpayers that are dealers in securities due only to their purchases and sales of customer paper as such term is defined sec_1_475_c_-1 similarly sec_1_475_c_-1 exempts from in the definition of dealer_in_securities those taxpayers that purchase securities from customers but make no more than a taxpayer may elect to negligible sales of the securities waive the application of these exemptions under sec_1_475_c_-1 and -1 c ii generally a taxpayer that cc dom plr-106674-98 makes these elections will change its accounting_method to reflect the application of sec_475 revproc_97_43 1997_39_irb_12 provides the method by of the regulations revproc_97_43 required a which a taxpayer secures the automatic consent of the commissioner to change its method_of_accounting as a result of making the election provided by sec_1_475_c_-1 or -1 c ii taxpayer making one or more of these elections for tax years to among other things ending on or before december with certain additional file an informational form_3115 information appended with an amended tax_return for the year of revproc_97_43 at sec_4 change by october a and copy of the form_3115 was also to be provided to the irs national_office by october compliance with the election must be reflected on an original or amended_return filed by december year which is subject_to the election and for which the original revrul_97_39 at return is due on or before october holding see also revrul_97_39 at holding sec_12 revproc_97_43 at sec_4 for every other taxable taxpayer is the parent_corporation of an affiliated_group taxpayer filed an amended taxpayer's taxable_year is taxpayer wished to waive the application of that files a consolidated tax_return the calendar_year the exemption provided by sec_1_475_c_-1 and -1 c tax years beginning with tax_year a and provided a copy tax_return with form_3115 on october of the form_3115 to the irs national_office however due to the unanticipated illness of the responsible_officer taxpayer failed to file amended tax returns for three subsequent tax years tax_year b required by holding discovered its error and filed the amended tax returns for tax_year b taxpayer also filed its request for an extension of time to file the amended returns prior to discovery of taxpayer's error by the service tax_year c and tax_year d on december of revrul_97_39 taxpayer by december and tax_year d for certain tax_year c as sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time than months except in the case of make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election under all subtitles of the internal_revenue_code except subtitles e a taxpayer who is abroad to but no more and i g h cc dom plr-106674-98 sec_301_9100-3 through -3 c sec_301_9100-3 provides that subject_to of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money of sec_301_9100-3 when a no opinion is expressed as to whether taxpayer’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than taxpayer's tax_liability would have been if the election had been timely made taking into account the time_value_of_money income_tax returns involved the district director’s office will determine taxpayer’s tax_liability for the years involved the district director's office determines taxpayer's liability ig lower that office will determine the federal_income_tax effect upon audit of the federal if based on the facts and information submitted and the it is held that taxpayer acted reasonably representations made and in good_faith and the granting of relief will not prejudice the interests of the government is granted to file amended tax returns for tax_year b tax_year c been timely filed for the purposes of holding when filed on december and tax_year d and such amended tax returns are deemed to have therefore an extension of time of rev rul no opinion is expressed as to the tax treatment of taxpayer under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the elections which are not specifically set forth by the above ruling preceding paragraph no opinion is expressed as taxpayer was eligible to make the election provided by sec_1_475_c_-1 or -1 c ii with the provisions of rev for example other than as provided in the of the regulations or complied to whether proc except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter cc dom plr-106674-98 a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayers requesting it of the code provides that it may not be used sec_6110 or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter ig being sent to taxpayer's authorized representative sincerely yours ceting assistant chief_counsel gal a fraver ot so financial institutions products
